Citation Nr: 0918769	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  00-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office (RO) 
Center in Togus, Maine.  The Togus RO is now located in 
Augusta, Maine.

In connection with his appeal, the Veteran testified at a 
hearing before a Decision Review Officer of the RO in January 
2002.  He also testified at a videoconference hearing before 
the undersigned Veterans Law Judge in December 2002, and 
accepted such hearing in lieu of an in-person hearing before 
the Board.  See 38 C.F.R. § 20.700(e) (2008).  A transcript 
of each hearing is associated with the claims file.

In October 2007, the Board granted reopening of the Veteran's 
claim of entitlement to service connection for PTSD and 
remanded the reopened claim for further development.  It is 
now before the Board for further appellate action.

The Board acknowledges receipt of letters from the Paralyzed 
Veterans of America and from the Veteran indicating that this 
issue was resolved by rating decision of May 8, 2006, in 
which he has been granted service connection for PTSD and 
assigned a 50 percent disability rating.  The Board has found 
no rating decision of record evidencing that the Veteran has 
been granted service connection for PTSD.  To the contrary, 
the record uniformly indicates that the originating agency 
has denied the claim.  The most recent denial was set forth 
in the February 2009 Supplemental Statement of the Case.  
Therefore, the Board will proceed with a decision with 
respect to this issue.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is etiologically 
related to a combat stressor or to an in-service noncombat 
stressor shown by credible supporting evidence

2.  If the alleged stressor of blinding a soldier in a fight 
did occur, it was the result of the Veteran's willful 
misconduct.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran's claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The reflects that the Veteran was provided 
the notice required under the VCAA, to include notice with 
respect to the disability-rating and effective-date elements 
of the claim and notice concerning the evidence he should 
submit to corroborate his claimed stressors, by letters 
mailed in March 2001 and November 2007.  Although complete 
notice was not provided until years after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As explained below, the Board has determined 
that service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claims is no 
more than harmless error.  Moreover, following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  


The Board also finds the Veteran has been afforded adequate 
assistance in response to this claim.  The Veteran's service 
treatment records and service personnel records are of 
record.  In addition, Social Security Administration records, 
and post-service VA and private medical records have been 
obtained.  The record also reflects that the originating 
agency has made various attempts to verify the Veteran's 
stressors.  A request for clinical records from the 
orthopedic section of the second medical battalion at Camp 
Warner Korean for March 1969 was returned unfulfilled because 
of insufficient information.  The originating agency also 
requested and obtained morning reports.  In August 2008, the 
originating agency requested that the Veteran submit further 
information regarding his stressors.  The Veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate his claim, or provided any more specific 
information with regard to his claimed stressors.  The Board 
is also unaware of any such evidence.

Although the originating agency has not obtained a medical 
opinion or provided the Veteran with a VA examination in 
response to his claim, the Board has determined that VA has 
no obligation to obtain such an opinion or to provide such an 
examination in this case because there is no reasonable 
possibility that any medical opinion or VA examination report 
would substantiate the claim.  In this regard, the Board 
notes that the Veteran's alleged stressors did not occur when 
he was participating in combat and there is no evidence 
corroborating his non combat stressors.  Therefore, even with 
medical evidence showing that he has been diagnosed with PTSD 
due to the alleged stressors, service connection would not be 
warranted.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

The Veteran contends that service connection is warranted for 
PTSD because it is a result of stressors associated with his 
active service.  Specifically, the Veteran alleges two in-
service stressors.  (1) He was hit by a car in Korea. (2) He 
was involved in a physical altercation with another soldier 
which resulted in the other soldier becoming blind. 

The Board notes that the Veteran was not diagnosed with PTSD 
in service.  The post-service medical evidence reflects that 
the Veteran has been diagnosed with PTSD on numerous 
occasions.  A December 1981 report from the Bangor Mental 
Health Institute shows that the Veteran received final 
diagnoses of PTSD and alcohol abuse episode.  Reports from 
the Acadia Hospital from July 1995 also indicate that the 
Veteran was admitted to the hospital with provisional 
diagnoses of alcohol dependence, PTSD, and major depression.  
In July 1999, a VA psychiatric assessment resulted in the 
Veteran being diagnosed with PTSD and depressive disorder; he 
was to be referred to a counseling group for Veterans with 
PTSD that is not specifically due to combat.  The Board also 
acknowledges, however, that at times various medical 
providers have determined that the Veteran did not meet the 
diagnostic criteria for PTSD.

On a PTSD questionnaire and in testimony before a Decision 
Review Officer in January 2002 and before the Board in 
December 2002, the Veteran discussed his claimed in-service 
stressors.  He stated that he was hit by a vehicle while 
stationed in Korea sometime in 1969.  He claimed he was 
hospitalized for approximately 10 days as a result of the 
accident.  The accident resulted in injuries to his left 
thigh and neck, and he found out through a post-service MRI 
that he broke his collar bone.  The Veteran also discussed a 
second stressor-his involvement in a physical fight with 
another soldier, during which the other soldier slipped and 
hit his head.  The Veteran was informed later that the other 
soldier was blinded as a result of the fight.  He did not 
remember the name of the other soldier.  The Veteran himself 
was treated for his injuries in the fight.  After the 
altercation, the Veteran was undesirably discharged from 
service; however, his service was later upgraded to general 
under honorable conditions.  During the hearings, the Veteran 
also discussed his post-service treatment of PTSD, including 
counseling sessions.  He explained that he experiences 
anxiety and depression, and feels guilt about blinding the 
other soldier.  

The Board further notes that the Veteran did not receive an 
award or decoration indicative of his participation in combat 
with the enemy and none of his claimed stressors are combat 
stressors.  Therefore, credible supporting evidence of these 
stressors is required.  The Veteran has not submitted 
"buddy" statements or any other evidence corroborating any 
of these alleged stressors.  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  The Veteran has also not 
provided sufficient information to warrant further 
development to attempt to verify the stressors.  In 
particular, he has not provided the name of the soldier with 
whom he engaged in the fight.  As noted above, the 
originating agency has made attempts to verify the Veteran's 
hospital stay after the car accident, but was unable to find 
any records based on the information provided.  

The Board also finds that the information the Veteran has 
provided with regard to his stressors is not supported by the 
evidence of record.  The Veteran's service treatment records 
do not indicate that he was treated for injuries after a car 
accident, nor were there any abnormalities with regard to a 
thigh or neck injury found on his discharge examination.  
While the Veteran's service personnel records indicate that 
that he was apprehended by a Battalion Duty Officer for being 
drunk and disorderly and fighting with another soldier and 
that he was subsequently dishonorably discharged, there is no 
indication that the other soldier was blinded as a result of 
the incident.  

Moreover, if the Veteran was drunk and disorderly at the time 
of this incident and was the aggressor in the fight, the 
stressor would represent willful misconduct on the Veteran's 
part and could not serve as the basis for compensating him 
for PTSD.  See 38 C.F.R. § 3.301.  The fact that the Veteran 
was apprehended for being drunk and disorderly and fighting 
supports a finding that this alleged stressor was the result 
of the Veteran's own willful misconduct.  The post-service 
medical evidence reflects that the Veteran has been involved 
in numerous fights and has often abused alcohol, which 
suggests a pattern of misconduct.  The Veteran has been 
requested to submit corroborating evidence that he was not 
the aggressor in the fight that occurred in service, but he 
has failed to do so.  Therefore, the Board finds that if the 
Veteran did blind a soldier in a fight during service, this 
stressor is the result of the Veteran's own willful 
misconduct.

Accordingly, the Board concludes that the Veteran does not 
have PTSD that is attributable to a combat stressor, a 
verified non combat stressor in service, or an-in-service 
stressor that was not the result of the Veteran's own willful 
misconduct.  Accordingly, this claim must be denied.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable to this claim.  


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


